The plaintiff Helen Lynch was a spectator at a high school baseball game when she was struck and injured by a baseball. The plaintiffs alleged that the injuries were caused by the negligence of the defendants in failing to properly supervise the players during their warm-up exercises and failing to provide protection to spectators from balls thrown outside of the field of play. The Supreme Court granted the defendants’ motions for summary judgment dismissing the complaint holding that the injured plaintiff assumed the risk common to a spectator at a sporting event and that the defendants did not violate any duty of care owed to her under these circumstances. We agree.
Where, as here, a proprietor of a ballpark furnishes screening for the area of the field behind home plate where the *742danger of being struck by a ball is the greatest, and that screening is of sufficient extent to provide adequate protection for as many spectators as may reasonably be expected to desire such seating in the course of an ordinary game, the proprietor fulfills the duty of care imposed by law and, therefore, cannot be liable in negligence (see, Clark v Goshen Sunday Morning Softball League, 122 AD2d 769; Davidoff v Metropolitan Baseball Club, 61 NY2d 996; Akins v Glens Falls City School Dist., 53 NY2d 325). Furthermore, we do not find that any lack of supervision on the part of either defendant was a proximate cause of the accident (see, O’Bryan v O’Connor, 59 AD2d 219). Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.